Exhibit 10.1

 

KEMET CORPORATION

 

2011 OMNIBUS EQUITY INCENTIVE PLAN

 

KEMET Corporation (the “Company”), a Delaware corporation, hereby establishes
and adopts the following 2011 Omnibus Equity Incentive Plan (the “Plan”).

 

1.        PURPOSE OF THE PLAN

 

The purpose of the Plan is to foster and promote the long-term financial success
of the Company and materially increase stockholder value by: (i) strengthening
the Company’s capability to develop, maintain, and direct an outstanding
management team; (ii) motivating superior performance by means of long-term
performance related incentives; (iii) encouraging and providing for obtaining an
ownership interest in the Company; (iv) attracting and retaining outstanding
executive talent by providing incentive compensation opportunities competitive
with other major companies; and (v) enabling executives to participate in the
long-term growth and financial success of the Company.

 

2.        DEFINITIONS

 

2.1   “Award” shall mean any Option, Stock Appreciation Right, Restricted Stock
Award, Restricted Stock Unit Award, Other Share-Based Award, Performance Award
or any other right, interest or option relating to Shares or other property
(including cash) granted pursuant to the provisions of the Plan.

 

2.2   “Award Agreement” shall mean any agreement, contract or other instrument
or document evidencing any Award hereunder, whether in writing or through an
electronic medium.

 

2.3   “Board” shall mean the board of directors of the Company.

 

2.4   “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.

 

2.5   “Committee” shall mean the Compensation Committee of the Board or such
other committee of directors as is designated by the Board, or a subcommittee
thereof formed by the Compensation Committee or such other committee to act as
the Committee hereunder. The Committee shall consist of no fewer than two
Directors, each of whom will be intended to be to the extent required by
applicable law, rule or regulation (i) a “Non-Employee Director” within the
meaning of Rule 16b-3 of the Exchange Act, (ii) an “outside director” within the
meaning of Section 162(m) of the Code, and (iii) an “independent director” for
purpose of the rules of the principal U.S. national securities exchange on which
the Shares are traded, to the extent required by such rules. If for any reason
the appointed Committee does not meet the requirements of Rule 16b-3 of the
Exchange Act, Section 162(m) of the Code or the rules of the principal U.S.
national securities exchange, such noncompliance shall not affect the validity
of Awards, grants, interpretations or other actions of the Committee.

 

2.6   “Consultant” shall mean any consultant or advisor who is a natural person
and who provides services to the Company or any Subsidiary, so long as such
person (i) renders bona fide services that are not in connection with the offer
and sale of the Company’s securities in a capital-raising transaction, (ii) does
not directly or indirectly promote or maintain a market for the Company’s
securities and (iii) can be covered as a consultant under the applicable
rules of the Securities and Exchange Commission for registration of shares on a
Form S-8 registration statement.

 

2.7   “Covered Employee” shall mean an employee of the Company or its
Subsidiaries who is a “covered employee” within the meaning of Section 162(m) of
the Code.

 

2.8   “Director” shall mean a non-employee member of the Board.

 

A-1

--------------------------------------------------------------------------------


 

2.9   “Dividend Equivalents” shall have the meaning set forth in Section 12.6.

 

2.10 “Employee” shall mean any employee of the Company or any Subsidiary,
including contract employees, and any prospective employee conditioned upon, and
effective not earlier than, such person becoming an employee of the Company or
any Subsidiary.

 

2.11 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

2.12 “Exempt Person” means (i) any employee benefit plan of the Company or a
trustee or other administrator or fiduciary holding securities under an employee
benefit plan of the Company or (ii) Platinum Equity Capital Partners, L.P., a
Delaware limited partnership, and Platinum Equity Capital Partners II, L.P., a
Delaware limited partnership, and their affiliates.

 

2.13 “Fair Market Value” shall mean, with respect to Shares as of any date,
(i) the closing price of the Shares as reported on the principal U.S. national
securities exchange on which the Shares are listed and traded on such date, or,
if there is no closing price on that date, then on the last preceding date on
which such a closing price was reported; (ii) if the Shares are not listed on
any U.S. national securities exchange but are quoted in an inter-dealer
quotation system on a last sale basis, the final ask price of the Shares
reported on the inter-dealer quotation system for such date, or, if there is no
such sale on such date, then on the last preceding date on which a sale was
reported; or (iii) if the Shares are neither listed on a U.S. national
securities exchange nor quoted on an inter-dealer quotation system on a last
sale basis, the amount determined by the Committee to be the fair market value
of the Shares as determined by the Committee in its sole discretion taking into
account the requirements of Section 409A. The Fair Market Value of any property
other than Shares shall mean the market value of such property determined by
such methods or procedures as shall be established from time to time by the
Committee.

 

2.14 “Incentive Stock Option” shall mean an Option which when granted is
intended to qualify as an incentive stock option for purposes of Section 422 of
the Code.

 

2.15 “Limitations” shall have the meaning set forth in Section 10.5.

 

2.16 “Net Exercise” means a Participant’s ability to exercise an Option by
directing the Company to deduct from the Shares issuable upon exercise of his or
her Option a number of Shares having an aggregate Fair Market Value equal to the
sum of the aggregate exercise price therefor plus the amount of the
Participant’s minimum tax withholding (if any), whereupon the Company shall
issue to the Participant the net remaining number of Shares after such
deductions.

 

2.17 “Option” shall mean any right granted to a Participant under the Plan
allowing such Participant to purchase Shares at such price or prices and during
such period or periods as the Committee shall determine.

 

2.18 “Other Share-Based Award” shall have the meaning set forth in Section 8.1.

 

2.19 “Participant” shall mean an Employee, Director or Consultant who is
selected by the Committee to receive an Award under the Plan.

 

2.20 “Payee” shall have the meaning set forth in Section 13.2.

 

2.21 “Performance Award” shall mean any Award of Performance Shares or
Performance Units granted pursuant to Article 9.

 

2.22 “Performance Period” shall mean the period established by the Committee
during which any performance goals specified by the Committee with respect to a
Performance Award are to be measured.

 

A-2

--------------------------------------------------------------------------------


 

2.23 “Performance Share” shall mean any grant pursuant to Article 9 of a unit
valued by reference to a designated number of Shares, which value may be paid to
the Participant upon achievement of such performance goals as the Committee
shall establish.

 

2.24 “Performance Unit” shall mean any grant pursuant to Article 9 of a unit
valued by reference to a designated amount of cash or property other than
Shares, which value may be paid to the Participant upon achievement of such
performance goals during the Performance Period as the Committee shall
establish.

 

2.25 “Permitted Assignee” shall have the meaning set forth in Section 12.3.

 

2.26 “Prior Plans” shall mean, collectively, the Company’s 1992 Key Employee
Stock Option Plan, 1995 Key Employee Stock Option Plan and 2004 Long Term
Incentive Plan.

 

2.27 “Restricted Stock” shall mean any Share issued with the restriction that
the holder may not sell, transfer, pledge or assign such Share and with such
other restrictions as the Committee, in its sole discretion, may impose, which
restrictions may lapse separately or in combination at such time or times, in
installments or otherwise, as the Committee may deem appropriate.

 

2.28 “Restricted Stock Award” shall have the meaning set forth in Section 7.1.

 

2.29 “Restricted Stock Unit” means an Award that is valued by reference to a
Share, which value may be paid to the Participant in Shares or cash (or in
combination thereof) as determined by the Committee in its sole discretion upon
the satisfaction of vesting restrictions as the Committee may establish, which
restrictions may lapse separately or in combination at such time or times, in
installments or otherwise, as the Committee may deem appropriate.

 

2.30 “Restricted Stock Unit Award” shall have the meaning set forth in
Section 7.1

 

2.31 “Shares” shall mean the shares of common stock of the Company, par value
$.01 per share.

 

2.32 “Stock Appreciation Right” shall mean the right granted to a Participant
pursuant to Article 6.

 

2.33 “Subsidiary” shall mean any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if, at the relevant
time each of the corporations other than the last corporation in the unbroken
chain owns stock possessing 50% or more of the total combined voting power of
all classes of stock in one of the other corporations in the chain.

 

2.34 “Substitute Awards” shall mean Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, in each case by a
company acquired by the Company or any Subsidiary or with which the Company or
any Subsidiary combines.

 

2.36 “Vesting Period” shall mean the period of time specified by the Committee
during which vesting restrictions for an Award are applicable.

 

3.        SHARES SUBJECT TO THE PLAN

 

3.1    Number of Shares.

 

(a)   Subject to adjustment as provided in Section 12.2, a total of 4,000,000
Shares shall be authorized for grant under the Plan, plus any Shares remaining
available for grant under the Prior Plans on March 31, 2011, less one (1) share
of Stock for every one (1) share of Stock that was subject to an option,
performance award or other award granted after March 31, 2011. After the
effective date of the Plan (as provided in Section 13.13), no awards may be
granted under any Prior Plan.

 

A-3

--------------------------------------------------------------------------------


 

(b)   If (i) any Shares subject to an Award are forfeited, an Award expires or
an Award is settled for cash (in whole or in part), or (ii) after March 31, 2011
any Shares subject to an award under the Prior Plans are forfeited, or an award
under the Prior Plans expires or is settled for cash (in whole or in part), the
Shares subject to such Award or award under the Prior Plans shall not, to the
extent of such forfeiture, expiration or cash settlement, again be available for
Awards under the Plan. Notwithstanding anything to the contrary contained
herein, the following Shares shall not be added to the Shares authorized for
grant under paragraph (a) of this Section: (i) Shares tendered by the
Participant or withheld by the Company in payment of the purchase price of an
Option or an option granted under the Prior Plans, or to satisfy any tax
withholding obligation with respect to an Award or an award granted under the
Prior Plans, and (ii) Shares subject to a Stock Appreciation Right or a stock
appreciation right granted under the Prior Plans that are not issued in
connection with its stock settlement on exercise thereof and (iii) Shares
reacquired by the Company on the open market or otherwise using cash proceeds
from the exercise of Options or options granted under the Prior Plans.

 

(c)   Substitute Awards shall not reduce the Shares authorized for grant under
the Plan or the applicable Limitations applicable to a Participant under
Section 10.5, nor shall Shares subject to a Substitute Award again be available
for Awards under the Plan to the extent of any forfeiture, expiration or cash
settlement as provided in paragraph (b) above. Additionally, in the event that a
company acquired by the Company or any Subsidiary, or with which the Company or
any Subsidiary combines, has shares available under a pre-existing plan approved
by stockholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
Awards under the Plan and shall not reduce the Shares authorized for grant under
the Plan; provided that Awards using such available shares shall not be made
after the date awards or grants could have been made under the terms of the
pre-existing plan, absent the acquisition or combination, and shall only be made
to individuals who were not Employees or Directors prior to such acquisition or
combination.

 

(d)   Any Shares that again become available for grant pursuant to this
Section shall be added back as (i) one (1) Share.

 

3.2    Character of Shares.    Any Shares issued hereunder may consist, in whole
or in part, of authorized and unissued shares, treasury shares or shares
purchased in the open market or otherwise. No fractional shares shall be issued
under the Plan and the Committee shall determine the manner in which fractional
share value shall be treated.

 

4.        ELIGIBILITY AND ADMINISTRATION

 

4.1    Eligibility.    Any Employee, Director or Consultant shall be eligible to
be selected as a Participant.

 

4.2    Administration.

 

(a)   The Plan shall be administered by the Committee. The Committee shall have
full power and authority, subject to the provisions of the Plan and subject to
such orders or resolutions not inconsistent with the provisions of the Plan as
may from time to time be adopted by the Board, to: (i) select the Employees,
Directors and Consultants to whom Awards may from time to time be granted
hereunder; (ii) determine the type or types of Awards to be granted to each
Participant hereunder; (iii) determine the number of Shares (or dollar value) to
be covered by each Award granted hereunder; (iv) determine the terms and
conditions, not inconsistent with the provisions of the Plan, of any Award
granted hereunder; (v) determine whether, to what extent and under what

 

A-4

--------------------------------------------------------------------------------


 

circumstances Awards may be settled in cash, Shares or other property;
(vi) determine whether, to what extent, and under what circumstances cash,
Shares, other property and other amounts payable with respect to an Award made
under the Plan shall be deferred either automatically or at the election of the
Participant; (vii) determine whether, to what extent and under what
circumstances any Award shall be canceled or suspended; (viii) interpret and
administer the Plan and any instrument or agreement entered into under or in
connection with the Plan, including any Award Agreement; (ix) correct any
defect, supply any omission or reconcile any inconsistency in the Plan or any
Award in the manner and to the extent that the Committee shall deem desirable to
carry it into effect; (x) establish such rules and regulations and appoint such
agents as it shall deem appropriate for the proper administration of the Plan;
(xi) determine whether any Award, other than an Option or Stock Appreciation
Right, will have Dividend Equivalents; and (xii) make any other determination
and take any other action that the Committee deems necessary or desirable for
the administration of the Plan.

 

(b)   All expenses associated with the Plan shall be borne by the Company
subject to such allocation to its Subsidiaries and operating units as it deems
appropriate.

 

(c)   Decisions of the Committee shall be final, conclusive and binding on all
persons or entities, including the Company, any Participant, and any Subsidiary.
A majority of the members of the Committee may determine its actions, including
fixing the time and place of its meetings.

 

(d)   To the extent not inconsistent with applicable law, including
Section 162(m) of the Code, or the rules and regulations of the principal U.S.
national securities exchange on which the Shares are traded), the Committee may
delegate (i) a committee of one or more directors of the Company any of the
authority of the Committee under the Plan, including the right to grant, cancel
or suspend Awards and (ii) to the extent permitted by law, one or more executive
officers or a committee of executive officers the right to grant and determine
the terms of Awards to Employees who are not directors or executive officers of
the Company and the authority to take action on behalf of the Committee pursuant
to the Plan to cancel or suspend Awards to Employees who are not directors or
executive officers of the Company.

 

(e)   Each person who is or shall have been a member of the Committee shall be
indemnified and held harmless by the Company against and from any loss, cost,
liability or expense that may be imposed upon or reasonably incurred by that
person in connection with or resulting from any claim, action, suit or
proceeding to which that person may be a party or in which that person may be
involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by that person in settlement thereof,
with the Company’s approval, or paid by that person in satisfaction of any
judgment in any such action, suit or proceeding against that person, provided
that person shall give the Company an opportunity, at its own expense, to handle
and defend the same before that person undertakes to handle and defend it on
that person’s own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s Certificate of Incorporation or By-laws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.

 

5.        OPTIONS

 

5.1    Grant of Options.    Options may be granted hereunder to Participants
either alone or in addition to other Awards granted under the Plan. Any Option
shall be subject to the terms and conditions of this Article and to such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall deem desirable.

 

5.2    Award Agreements.    All Options shall be evidenced by a written Award
Agreement in such form and containing such terms and conditions as the Committee
shall determine which are not

 

A-5

--------------------------------------------------------------------------------


 

inconsistent with the provisions of the Plan. The terms and conditions of
Options need not be the same with respect to each Participant. Granting an
Option pursuant to the Plan shall impose no obligation on the recipient to
exercise such Option. Any individual who is granted an Option pursuant to this
Article may hold more than one Option granted pursuant to the Plan at the same
time.

 

5.3    Option Price.    Other than in connection with Substitute Awards, the
option price per each Share purchasable under any Option granted pursuant to
this Article shall not be less than 100% of the Fair Market Value of one Share
on the date of grant of such Option; provided, however, that in the case of an
Incentive Stock Option granted to a Participant who, at the time of the grant,
owns stock representing more than 10% of the voting power of all classes of
stock of the Company or any Subsidiary, the option price per share shall be no
less than 110% of the Fair Market Value of one Share on the date of grant. Other
than pursuant to Section 12.2, the Committee shall not without the approval of
the Company’s stockholders (i) lower the option price per Share of an Option
after it is granted, (ii) cancel an Option in exchange for cash or another Award
(other than in connection with a Change in Control as defined in Section 11.3 or
a Substitute Award), or (iii) take any other action with respect to an Option
that would be treated as a repricing under the rules and regulations of the
principal U.S. national securities exchange on which the Shares are traded.

 

5.4    Option Term.    The term of each Option shall be fixed by the Committee
in its sole discretion; provided that no Option shall be exercisable after the
expiration of ten (10) years from the date the Option is granted, except in the
event of death or disability; provided, however, that the term of the Option
shall not exceed five (5) years from the date the Option is granted in the case
of an Incentive Stock Option granted to a Participant who, at the time of the
grant, owns stock representing more than 10% of the voting power of all classes
of stock of the Company or any Subsidiary.

 

5.5    Exercise of Options.

 

(a)   Vested Options granted under the Plan shall be exercised by the
Participant or by a Permitted Assignee thereof (or by the Participant’s
executors, administrators, guardian or legal representative, as may be provided
in an Award Agreement) as to all or part of the Shares covered thereby, by
giving notice of exercise to the Company or its designated agent, specifying the
number of Shares to be purchased. The notice of exercise shall be in such form,
made in such manner, and shall comply with such other requirements consistent
with the provisions of the Plan as the Committee may prescribe from time to time

 

(b)   Unless otherwise provided in an Award Agreement, full payment of such
purchase price shall be made at the time of exercise and shall be made (i) in
cash or cash equivalents (including certified check or bank check or wire
transfer of immediately available funds), (ii) by tendering previously acquired
Shares (either actually or by attestation) valued at their then Fair Market
Value, (iii) with the consent of the Committee, by delivery of other
consideration having a Fair Market Value on the exercise date equal to the total
purchase price, (iv) pursuant to a Net Exercise arrangement; provided, however,
that in such event, the Committee may exercise its discretion to limit the use
of a Net Exercise, (v) through any other method specified in an Award Agreement
(including same-day sales through a broker), or (vi) any combination of any of
the foregoing. The notice of exercise, accompanied by such payment, shall be
delivered to the Company at its principal business office or such other office
as the Committee may from time to time direct, and shall be in such form,
containing such further provisions consistent with the provisions of the Plan,
as the Committee may from time to time prescribe. In no event may any Option
granted hereunder be exercised for a fraction of a Share.

 

5.6    Incentive Stock Options.    The Committee may grant Incentive Stock
Options to any employee of the Company or any Subsidiary, subject to the
requirements of Section 422 of the Code. Solely for purposes of determining
whether Shares are available for the grant of Incentive Stock Options under the
Plan, the maximum aggregate number of Shares that may be issued pursuant to
Incentive Stock

 

A-6

--------------------------------------------------------------------------------


 

Options granted under the Plan shall be 4,000,000 Shares, subject to adjustment
as provided in Section 12.2.

 

5.7    Termination of Employment.    In the event a Participant who is an
Employee ceases to be employed with the consent of the Committee or upon the
Participant’s death, retirement, or disability, each of the Participant’s
outstanding Options shall be exercisable by the Participant (or the
Participant’s legal representative or designated beneficiary), as provided under
the terms of the Award Agreement, at any time prior to an expiration date
established by the Committee at the time of grant or as otherwise determined by
the Committee (which may be the original expiration date of such Option or such
earlier time as the Committee may establish), but in no event after its
respective expiration date. If the Participant ceases to be employed for any
other reason, other than for Cause, all of the Participant’s then outstanding
Options that were exercisable on the date of such cessation shall remain
exercisable for, and shall otherwise terminate at the end of, a period of
30 days after the date of cessation, but in no event after the expiration date
of the Option: provided that the participant does not engage in Competition
during such 30-day period unless he or she receives written consent to do so
from the Board or the Committee. If the Participant ceases to be employed for
Cause, and with respect to all other Option that are not exercisable on the date
of cessation of employment for all reasons, all of the Participant’s Option not
exercisable shall terminate and be forfeited immediately, except as otherwise
determined by the Committee.

 

6.        STOCK APPRECIATION RIGHTS

 

6.1    Grant and Exercise.    The Committee may provide Stock Appreciation
Rights (a) in tandem with all or part of any Option granted under the Plan or at
any subsequent time during the term of such Option, (b) in tandem with all or
part of any Award (other than an Option) granted under the Plan or at any
subsequent time during the term of such Award, or (c) without regard to any
Option or other Award in each case upon such terms and conditions as the
Committee may establish in its sole discretion.

 

6.2    Terms and Conditions.    Stock Appreciation Rights shall be subject to
such terms and conditions, not inconsistent with the provisions of the Plan, as
shall be determined from time to time by the Committee, including the following:

 

(a)   Upon the exercise of a Stock Appreciation Right, the holder shall have the
right to receive the excess of (i) the Fair Market Value of one Share on the
date of exercise (or such amount less than such Fair Market Value as the
Committee shall so determine at any time during a specified period before the
date of exercise) over (ii) the grant price of the Stock Appreciation Right.

 

(b)   The Committee shall determine in its sole discretion whether payment on
exercise of a Stock Appreciation Right shall be made in cash, in whole Shares or
other property, or any combination thereof.

 

(c)   The terms and conditions of Stock Appreciation Rights need not be the same
with respect to each recipient.

 

(d)   The Committee may impose such other terms and conditions on the exercise
of any Stock Appreciation Right, as it shall deem appropriate. A Stock
Appreciation Right shall (i) have a grant price per Share of not less than the
Fair Market Value of one Share on the date of grant or, if applicable, on the
date of grant of an Option with respect to a Stock Appreciation Right granted in
exchange for or in tandem with, but subsequent to, the Option (subject to the
requirements of Section 409A of the Code) except in the case of Substitute
Awards or in connection with an adjustment provided in Section 12.2, and
(ii) have a term not greater than ten (10) years.

 

A-7

--------------------------------------------------------------------------------


 

(e)   Without the approval of the Company’s stockholders, other than pursuant to
Section 12.2, the Committee shall not (i) reduce the grant price of any Stock
Appreciation Right after the date of grant (ii) cancel any Stock Appreciation
Right in exchange for cash or another Award (other than in connection with a
Change in Control as defined in Section 11.3 or a Substitute Award)), or
(iii) take any other action with respect to a Stock Appreciation Right that
would be treated as a repricing under the rules and regulations of the principal
U.S. national securities exchange on which the Shares are traded.

 

6.3    Termination of Employment.    In the event a Participant who is an
Employee ceases to be employed with the consent of the Committee or upon the
Participant’s death, retirement, or disability, each of the Participant’s
outstanding Stock Appreciation Rights shall be exercisable by the Participant
(or the Participant’s legal representative or designated beneficiary), as
provided by the terms of the Award Agreement, at any time prior to an expiration
date established by the Committee at the time of grant or as otherwise
determined by the Committee (which may be the original expiration date of such
Stock Appreciation Right or such earlier time as the Committee may establish),
but in no event after its respective expiration date. If the Participant ceases
to be employed for any other reason, other than for Cause, all of the
Participant’s then outstanding Stock Appreciate Rights that were exercisable on
the date of such cessation shall remain exercisable for, and shall otherwise
terminate at the end of, a period of 30 days after the date of cessation, but in
no event after the expiration date of the Stock Appreciate Right: provided that
the participant does not engage in Competition during such 30-day period unless
he or she receives written consent to do so from the Board or the Committee. If
the Participant ceases to be employed for Cause, and with respect to all other
Stock Appreciation Rights that are not exercisable on the date of cessation of
employment for all reasons, all of the Participant’s Stock Appreciation Rights
not exercisable shall terminate and be forfeited immediately, except as
otherwise determined by the Committee.

 

7.        RESTRICTED STOCK AND RESTRICTED STOCK UNITS

 

7.1    Grants.    Awards of Restricted Stock and of Restricted Stock Units may
be issued hereunder to Participants either alone or in addition to other Awards
granted under the Plan (a “Restricted Stock Award” or “Restricted Stock Unit
Award” respectively), and such Restricted Stock Awards and Restricted Stock Unit
Awards shall also be available as a form of payment of Performance Awards and
other earned cash-based incentive compensation. The Committee has absolute
discretion to determine whether any consideration (other than services) is to be
received by the Company or any Subsidiary as a condition precedent to the
issuance of Restricted Stock or Restricted Stock Units.

 

7.2    Award Agreements.    The terms of any Restricted Stock Award or
Restricted Stock Unit Award granted under the Plan shall be set forth in an
Award Agreement which shall contain provisions determined by the Committee and
not inconsistent with the Plan. The terms of Restricted Stock Awards and
Restricted Stock Unit Awards need not be the same with respect to each
Participant.

 

7.3    Rights of Holders of Restricted Stock and Restricted Stock
Units.    Unless otherwise provided in the Award Agreement, beginning on the
date of grant of the Restricted Stock Award and subject to execution of the
Award Agreement, the Participant shall become a stockholder of the Company with
respect to all Shares subject to the Award Agreement and shall have all of the
rights of a stockholder, including the right to vote such Shares and the right
to receive distributions made with respect to such Shares. A Participant
receiving a Restricted Stock Unit Award shall have only those rights
specifically provided for by the Award Agreement, provided that in no event
shall such a participant possess voting rights with respect to such Award.

 

Except as otherwise provided in an Award Agreement, any Shares or any other
property (other than cash) distributed as a dividend or otherwise with respect
to any Restricted Stock Award or the number of Shares covered by a Restricted
Stock Unit Award as to which the restrictions have not yet lapsed

 

A-8

--------------------------------------------------------------------------------


 

shall be subject to the same restrictions as such Restricted Stock Award or
Restricted Stock Unit Award. Notwithstanding the provisions of this Section,
cash dividends with respect to any Restricted Stock Award and any other property
(other than cash) distributed as a dividend or otherwise with respect to any
Restricted Stock Award or the number of Shares covered by a Restricted Stock
Unit Award that vests based on achievement of performance goals shall be
accumulated, shall be subject to restrictions and risk of forfeiture to the same
extent as the Restricted Stock or Restricted Stock Units with respect to which
such cash, Shares or other property has been distributed and shall be paid at
the time such restrictions and risk of forfeiture lapse.

 

7.4    Minimum Vesting Period.    Restricted Stock Awards and Restricted Stock
Unit Awards shall have a Vesting Period of not less than (i) three (3) years
from date of grant (but permitting pro rata vesting over such time) if subject
only to continued service with the Company or a Subsidiary and (ii) one (1) year
from date of grant if subject to the achievement of performance objectives,
subject in either case to accelerated vesting in the Committee’s discretion in
the event of the death, disability or retirement of the Participant or a Change
in Control (as defined in Section 11.3). Notwithstanding the foregoing, the
restrictions in the preceding sentence shall not be applicable to grants of up
to 10% of the number of Shares available for Awards under Section 3.1(a) on the
effective date of the Plan. The Committee may, in its sole discretion waive the
vesting restrictions and any other conditions set forth in any Award Agreement
under such terms and conditions as the Committee shall deem appropriate, subject
to (i) the minimum Vesting Period requirements in the prior sentence, except as
otherwise determined by the Committee to be appropriate under the circumstances
and (ii) the limitations imposed under Section 162(m) of the Code and the
regulations thereunder in the case of a Restricted Stock Award or Restricted
Stock Unit Award intended to comply with the performance-based exception under
Code Section 162(m).

 

7.5    Termination of Employment

 

(a)   Subject to Section 7.4, in the event a Participant who is an Employee
ceases to be employed with the consent of the Committee or upon the
Participant’s death or disability before the end of a Vesting Period subject
only to continued service with the Company or a Subsidiary, the number of shares
subject to the Restricted Stock Award or Restricted Stock Unit Award that shall
vest shall be determined by the Committee, but in no event, except as otherwise
determined by the Committee, less than a number equal to the product of (i) a
fraction, the numerator of which is the number of completed months elapsed after
the date of the Award to the Participant to the date of termination and the
denominator of which is the number of months in the Vesting Period, multiplied
by (ii) the number of shares subject to the Award.

 

(b)   Subject to Section 7.4, in the event a Participant who is an Employee
ceases to be employed with the consent of the Committee or upon the
Participant’s death or disability before the end of the Vesting Period and the
Participant has received an award subject to the achievement of performance
objectives, the Restricted Stock Award or Restricted Stock Unit Award shall,
except as otherwise determined by the Committee, vest upon the achievement of
the performance objectives with respect to such number of those shares subject
to the Award as shall be determined by the Committee, but in no event, except as
otherwise determined by the Committee, less than a number equal to the product
of (i) a fraction, the numerator of which is the number of completed months
elapsed after the date of Award to the Participant to the date of termination of
the Participant and the denominator of which is the number of months elapsed
after the date of the Award to the Participant to the date of achievement of the
Performance/Time Goal, multiplied by (ii) the number of shares of subject to the
Award

 

(c)   In the event the Participant ceases to be employed for any other reason,
all shares subject to the Restricted Stock Award or Restricted Stock Unit Award
which are still unvested shall be forfeited.

 

A-9

--------------------------------------------------------------------------------


 

7.6    Issuance of Shares.    Any Restricted Stock granted under the Plan may be
evidenced in such manner as the Board may deem appropriate, including book-entry
registration or issuance of a stock certificate or certificates, which
certificate or certificates shall be held by the Company. Such certificate or
certificates shall be registered in the name of the Participant and shall bear
an appropriate legend referring to the restrictions applicable to such
Restricted Stock.

 

8.        OTHER SHARE-BASED AWARDS

 

8.1    Grants.    Other Awards of Shares and other Awards that are valued in
whole or in part by reference to, or are otherwise based on, Shares or other
property (“Other Share-Based Awards”), including deferred stock units, may be
granted hereunder to Participants either alone or in addition to other Awards
granted under the Plan. Other Share-Based Awards shall also be available as a
form of payment of other Awards granted under the Plan and other earned
cash-based compensation.

 

8.2    Award Agreements.    The terms of Other Share-Based Award granted under
the Plan shall be set forth in an Award Agreement which shall contain provisions
determined by the Committee and not inconsistent with the Plan. The terms of
such Awards need not be the same with respect to each Participant.
Notwithstanding the provisions of this Section, any property (other than cash)
distributed as a dividend or otherwise with respect to the number of Shares
covered by a Other Share-Based Award that vests based on achievement of
performance goals shall be subject to restrictions and risk of forfeiture to the
same extent as the Shares covered by a Other Share-Based Award with respect to
which such cash, Shares or other property has been distributed.

 

8.3    Minimum Vesting Period.    Other Share-Based Awards, except for Awards
made pursuant to Section 8.6, shall have a Vesting Period of not less than
(i) three (3) years from date of grant (but permitting pro rata vesting over
such time) if subject only to continued service with the Company or a Subsidiary
and (ii) one (1) year from date of grant if subject to the achievement of
performance objectives, subject in either case to accelerated vesting in the
Committee’s discretion in the event of the death, disability or retirement of
the Participant or a Change in Control (as defined in Section 11.3).
Notwithstanding the foregoing, the restrictions in the preceding sentence shall
not be applicable to grants of up to 10% of the number of Shares available for
Awards under Section 3.1(a) on the effective date of the Plan. The Committee
may, in its sole discretion waive the vesting restrictions and any other
conditions set forth in any Award Agreement under such terms and conditions as
the Committee shall deem appropriate, subject to (i) the minimum Vesting Period
requirements in the prior sentence, except as otherwise determined by the
Committee to be appropriate under the circumstances and (ii) the limitations
imposed under Section 162(m) of the Code and the regulations thereunder in the
case of an Other Share-Based Award intended to comply with the performance-based
exception under Code Section 162(m).

 

8.4    Termination of Employment

 

(a)   Subject to Section 8.3, in the event a Participant who is an Employee
ceases to be employed with the consent of the Committee or upon the
Participant’s death or disability before the end of a Vesting Period subject
only to continued service with the Company or a Subsidiary, the number of shares
subject to the Other Share-Based Award that shall vest shall be determined by
the Committee, but in no event, except as otherwise determined by the Committee,
less than a number equal to the product of (i) a fraction, the numerator of
which is the number of completed months elapsed after the date of the Other
Share-Based Award to the Participant to the date of termination and the
denominator of which is the number of months in the Vesting Period, multiplied
by (ii) the number of shares of subject to the Award.

 

(b)   Subject to Section 8.3, in the event a Participant who is an Employee
ceases to be employed with the consent of the Committee or upon the
Participant’s death or disability before the end of the Vesting Period and the
Participant has received an award subject to the

 

A-10

--------------------------------------------------------------------------------


 

achievement of performance objectives, the Other Share-Based Award shall, except
as otherwise determined by the Committee, vest upon the achievement of the
performance objectives with respect to such number of those shares subject to
the Award as shall be determined by the Committee, but in no event, except as
otherwise determined by the Committee, less than a number equal to the product
of (i) a fraction, the numerator of which is the number of completed months
elapsed after the date of the Award to the Participant to the date of
termination of the Participant and the denominator of which is the number of
months elapsed after the date of the Award to the Participant to the date of
achievement of the Performance/Time Goal, multiplied by (ii) the number of
shares of subject to the Award

 

(c)   In the event the Participant ceases to be employed for any other reason,
all shares subject to the Award which are still unvested shall be forfeited.

 

8.5    Payment.    Except as may be provided in an Award Agreement, Other
Share-Based Awards may be paid in cash, Shares, other property, or any
combination thereof, determined in the sole discretion of the Committee. Other
Share-Based Awards may be paid in a lump sum or in installments or, in
accordance with procedures established by the Committee, on a deferred basis
subject to the requirements of Section 409A of the Code.

 

8.6    Deferral of Director Fees.    Directors shall, if determined by the
Board, receive Other Share-Based Awards in the form of deferred restricted stock
units in lieu of all or a portion of their annual retainer. In addition, if
determined by the Board, all of the Directors may elect to receive Other
Share-Based Awards in the form of deferred restricted stock units in lieu of all
or a portion of their annual and committee retainers and annual meeting fees,
provided that such election is made in accordance with the requirements of
Section 409A of the Code. The Committee shall, in its absolute discretion,
establish such rules and procedures as it deems appropriate for such elections
and for the payment of the deferred restricted stock units.

 

9.        PERFORMANCE AWARDS

 

9.1    Grants.    Performance Awards in the form of Performance Shares or
Performance Units, as determined by the Committee in its sole discretion, may be
granted hereunder to Participants, for no consideration or for such minimum
consideration as may be required by applicable law, either alone or in addition
to other Awards granted under the Plan. The performance goals to be achieved for
each Performance Period shall be conclusively determined by the Committee and
may be based upon the criteria set forth in Section 10.2.

 

9.2    Award Agreements.    The terms of any Performance Award granted under the
Plan shall be set forth in an Award Agreement (or, if applicable, in a
resolution duly adopted by the Committee) which shall contain provisions
determined by the Committee and not inconsistent with the Plan, including
whether such Awards shall have Dividend Equivalents. The terms of Performance
Awards need not be the same with respect to each Participant.

 

9.3    Terms and Conditions.    The performance criteria to be achieved during
any Performance Period and the length of the Performance Period shall be
determined by the Committee upon the grant of each Performance Award; provided,
however, that a Performance Period shall not be shorter than one year unless the
Performance Award is not payable in Shares. The amount of the Award to be
distributed shall be conclusively determined by the Committee.

 

9.4    Payment.    Except as provided in Article 11 or as may otherwise be
provided in an Award Agreement, Performance Awards will be distributed only
after the end of the relevant Performance Period. Performance Awards may be paid
in cash, Shares, other property, or any combination thereof, in the sole
discretion of the Committee. Performance Awards may be paid in a lump sum or in
installments following the close of the Performance Period or, in accordance
with procedures

 

A-11

--------------------------------------------------------------------------------


 

established by the Committee, on a deferred basis subject to the requirements of
Section 409A of the Code.

 

10.      CODE SECTION 162(m) PROVISIONS

 

10.1    Covered Employees.    Notwithstanding any other provision of the Plan,
if the Committee determines at the time a Restricted Stock Award, a Restricted
Stock Unit Award, a Performance Award or an Other Share-Based Award is granted
to a Participant who is, or is likely to be, as of the end of the tax year in
which the Company would claim a tax deduction in connection with such Award, a
Covered Employee, then the Committee may provide that this Article 10 is
applicable to such Award.

 

10.2    Performance Criteria.    If the Committee determines that a Restricted
Stock Award, a Restricted Stock Unit, a Performance Award or an Other
Share-Based Award is intended to be subject to this Article 10, the lapsing of
restrictions thereon and the distribution of cash, Shares or other property
pursuant thereto, as applicable, shall be subject to the achievement of one or
more objective performance goals established by the Committee, which shall be
based on the attainment of specified levels of one or any combination of the
following: revenue; net income (or loss) per share; pre-tax profits; net
earnings (or loss); net income (or loss); operating income or loss (before or
after taxes); cash flow; cash flow per share (before or after dividends);
earnings or losses (including earnings or losses before taxes, before interest
and taxes, or before interest, taxes, depreciation and amortization; total
stockholder return relative to assets; total stockholder return relative to
peers; customer satisfaction; customer growth; employee satisfaction; gross
margin; revenue growth; stock price; market share; sales; earnings (or loss) per
share; return on equity; cost reductions; economic value added; product revenue
growth; pre- or after-tax income or loss (before or after allocation of
corporate overhead and bonus); earnings or loss per share; net income or loss;
return on assets or net assets; attainment of strategic and operational
initiatives; appreciation in and/or maintenance of the price of the Shares or
any other publicly-traded securities of the Company; gross profits; comparisons
with various stock market indices; return on capital (including return on total
capital or return on invested capital); cash flow return on investment;
improvement in or attainment of expense levels or working capital levels,
including cash, inventory and accounts receivable; operating margin; year-end
cash; cash margin; debt reduction; stockholders equity; operating efficiencies;
market share; research and development achievements; manufacturing achievements
(including obtaining particular yields from manufacturing runs and other
measurable objectives related to process development activities); strategic
partnerships or transactions (including in-licensing and out-licensing of
intellectual property; establishing relationships with commercial entities with
respect to the marketing, distribution and sale of the Company’s products
(including with group purchasing organizations, distributors and other vendors);
supply chain achievements (including establishing relationships with
manufacturers or suppliers of component materials and manufacturers of the
Company’s products); co-development, co-marketing, profit sharing, joint venture
or other similar arrangements); financial ratios, including those measuring
liquidity, activity, profitability or leverage; cost of capital; financing and
other capital raising transactions (including sales of the Company’s equity or
debt securities; factoring transactions; sales or licenses of the Company’s
assets, including its intellectual property, whether in a particular
jurisdiction or territory or globally; or through partnering transactions); and
implementation, completion or attainment of measurable objectives with respect
to research, development, manufacturing, commercialization, products or
projects, production volume levels, acquisitions and divestitures; factoring
transactions and recruiting and maintaining personnel. Such performance goals
also may be based solely by reference to the Company’s performance or the
performance of a Subsidiary, division, business segment or business unit of the
Company, or based upon the relative performance of other companies or upon
comparisons of any of the indicators of performance relative to other companies.
The Committee may also exclude charges related to an event or occurrence which
the Committee determines should appropriately be excluded, including
(i) restructurings, discontinued operations, extraordinary items, and other
unusual or non-recurring charges, (ii) an event either not

 

A-12

--------------------------------------------------------------------------------


 

directly related to the operations of the Company or not within the reasonable
control of the Company’s management, or (iii) the cumulative effects of tax or
accounting changes in accordance with U.S. generally accepted accounting
principles. Such performance goals shall be set by the Committee within the time
period prescribed by, and shall otherwise comply with the requirements of,
Section 162(m) of the Code, and the regulations thereunder.

 

10.3    Adjustments.    Notwithstanding any provision of the Plan (other than
Article 11), with respect to any Restricted Stock Award, Restricted Stock Unit
Award, Performance Award or Other Share-Based Award that is subject to this
Section 10, the Committee may adjust downwards, but not upwards, the amount
payable pursuant to such Award, and the Committee may not waive the achievement
of the applicable performance goals except in the case of the death or
disability of the Participant or as otherwise determined by the Committee in
special circumstances and as allowed pursuant to Section 162(m) of the Code and
the regulations thereunder.

 

10.4    Restrictions.    The Committee shall have the power to impose such other
restrictions on Awards subject to this Article as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m) of the
Code.

 

10.5    Limitations on Grants to Individual Participants.    Subject to
adjustment as provided in Section 12.2, no Participant may (i) be granted
Options or Stock Appreciation Rights during any 36-month period with respect to
more than 1,500,000 Shares for each type of award and (ii) earn more than
1,500,000 Shares with respect to Restricted Stock Awards, Restricted Stock Unit
Awards, Performance Awards and/or Other Share-Based Awards in any 36-month
period for each type of award that are intended to comply with the
performance-based exception under Code Section 162(m) and are denominated in
Shares (collectively, the “Limitations”). In addition to the foregoing, the
maximum dollar value that may be earned by any Participant for each 12 months in
a Performance Period with respect to Performance Awards that are intended to
comply with the performance-based exception under Code Section 162(m) and are
denominated in cash is $5,000,000. If an Award is cancelled, the cancelled Award
shall continue to be counted toward the applicable Limitation (or, if
denominated in cash, toward the dollar amount in the preceding sentence).

 

11.      CHANGE IN CONTROL PROVISIONS

 

11.1    Impact on Certain Awards.    Award Agreements may provide that in the
event of a Change in Control of the Company (as defined in Section 11.3):
(i) Options and Stock Appreciation Rights outstanding as of the date of the
Change in Control shall be cancelled and terminated without payment therefor if
the Fair Market Value of one Share as of the date of the Change in Control is
equal to or less than the per Share Option exercise price or Stock Appreciation
Right grant price, and (ii) all Performance Awards shall be considered to be
earned and payable (either in full or pro rata based on the portion of
Performance Period completed as of the date of the Change in Control), and any
limitations or other restrictions shall lapse and such Performance Awards shall
be immediately settled or distributed.

 

A-13

--------------------------------------------------------------------------------


 

11.2    Assumption or Substitution of Certain Awards.

 

(a)   Unless otherwise provided in an Award Agreement, in the event of a Change
in Control of the Company in which the successor company assumes or substitutes
for an Option, Stock Appreciation Right, Restricted Stock Award, Restricted
Stock Unit Award or Other Share-Based Award (or in which the Company is the
ultimate parent corporation and continues the Award), if a Participant’s
employment with such successor company (or the Company) or a subsidiary thereof
terminates within 24 months following such Change in Control (or such other
period set forth in the Award Agreement, including prior thereto if applicable)
and under the circumstances specified in the Award Agreement: (i) Options and
Stock Appreciation Rights outstanding as of the date of such termination of
employment will immediately vest, become fully exercisable, and may thereafter
be exercised for 24 months (or the period of time set forth in the Award
Agreement), (ii) the restrictions, limitations and other conditions applicable
to Restricted Stock and Restricted Stock Units outstanding as of the date of
such termination of employment shall lapse and the Restricted Stock and
Restricted Stock Units shall become free of all restrictions, limitations and
conditions and become fully vested, and (iii) the restrictions, limitations and
other conditions applicable to any Other Share-Based Awards or any other Awards
shall lapse, and such Other Share-Based Awards or such other Awards shall become
free of all restrictions, limitations and conditions and become fully vested and
transferable to the full extent of the original grant. For the purposes of this
Section 11.2, an Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award or Other Share-Based Award shall be considered
assumed or substituted for if following the Change in Control the Award confers
the right to purchase or receive, for each Share subject to the Option, Stock
Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award or Other
Share-Based Award immediately prior to the Change in Control, the consideration
(whether stock, cash or other securities or property) received in the
transaction constituting a Change in Control by holders of Shares for each Share
held on the effective date of such transaction (and if holders were offered a
choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the transaction constituting a Change in Control is
not solely common stock of the successor company, the Committee may, with the
consent of the successor company, provide that the consideration to be received
upon the exercise or vesting of an Option, Stock Appreciation Right, Restricted
Stock Award, Restricted Stock Unit Award or Other Share-Based Award, for each
Share subject thereto, will be solely common stock of the successor company
substantially equal in fair market value to the per Share consideration received
by holders of Shares in the transaction constituting a Change in Control. The
determination of such substantial equality of value of consideration shall be
made by the Committee in its sole discretion and its determination shall be
conclusive and binding.

 

(b)   Unless otherwise provided in an Award Agreement, in the event of a Change
in Control of the Company to the extent the successor company does not assume or
substitute for an Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award or Other Share-Based Award (or in which the Company
is the ultimate parent corporation and does not continue the Award), then
immediately prior to the Change in Control: (i) those Options and Stock
Appreciation Rights outstanding as of the date of the Change in Control that are
not assumed or substituted for (or continued) shall immediately vest and become
fully exercisable, (ii) restrictions, limitations and other conditions
applicable to Restricted Stock and Restricted Stock Units that are not assumed
or substituted for (or continued) shall lapse and the Restricted Stock and
Restricted Stock Units shall become free of all restrictions, limitations and
conditions and become fully vested, and (iii) the restrictions, other
limitations and other conditions applicable to any Other Share-Based Awards or
any other Awards that are not assumed or substituted for (or continued) shall
lapse, and such Other Share-Based Awards or such other Awards shall become free
of all

 

A-14

--------------------------------------------------------------------------------


 

restrictions, limitations and conditions and become fully vested and
transferable to the full extent of the original grant.

 

(c)   The Committee, in its discretion, may determine that, upon the occurrence
of a Change in Control of the Company, each Option and Stock Appreciation Right
outstanding shall terminate within a specified number of days after notice to
the Participant, and/or that each Participant shall receive, with respect to
each Share subject to such Option or Stock Appreciation Right, an amount equal
to the excess of the Fair Market Value of such Share immediately prior to the
occurrence of such Change in Control over the exercise price per Share of such
Option and/or Stock Appreciation Right; such amount to be payable in cash, in
one or more kinds of stock or property (including the stock or property, if any,
payable in the transaction) or in a combination thereof, as the Committee, in
its discretion, shall determine.

 

11.3    Change in Control.    For purposes of the Plan, unless otherwise
provided in an Award Agreement, Change in Control means the occurrence of any
one of the following events:

 

(a)   if any “person” or “group” as those terms are used in Sections 13(d) and
14(d) of the Exchange Act or any successors thereto, other than an Exempt
Person, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act or any successor thereto), directly or indirectly, of securities of
the Company representing 25% or more of the combined voting power of the
Company’s then outstanding securities; or

 

(b)   during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board and any new directors whose
election by the Board or nomination for election by the Company’s stockholders
was approved by at least two-thirds of the directors then still in office who
either were directors at the beginning of the period or whose election was
previously so approved, cease for any reason to constitute a majority thereof;
or

 

(c)   the consummation by the Company of a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation
(A) which would result in all or a portion of the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation or (B) by which the corporate existence of the
Company is not affected and following which the Company’s chief executive
officer and directors retain their positions with the Company (and constitute at
least a majority of the Board); or

 

(d)   the consummation by the Company of a plan of complete liquidation of the
Company or the sale or disposition by the Company of all or substantially all
the Company’s assets, other than a sale to an Exempt Person.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 25% of the
combined voting power of the voting securities of the Company as a result of the
acquisition of Company voting securities by the Company which reduces the number
of Company voting securities outstanding; provided, that if after such
acquisition by the Company such person becomes the beneficial owner of
additional Company voting securities that increases the percentage of
outstanding Company voting securities beneficially owned by such person, a
Change in Control of the Company shall then occur.

 

Notwithstanding the foregoing, with respect to any Award that is characterized
as “non-qualified deferred compensation” within the meaning of Section 409A of
the Code, an event shall not be considered to be a Change in Control under the
Plan for purposes of any payment in respect of such Award unless such event is
also a “change in ownership,” a “change in effective control” or a “change

 

A-15

--------------------------------------------------------------------------------


 

in the ownership of a substantial portion of the assets” of the Company with the
meaning of Section 409A of the Code.

 

12.      GENERALLY APPLICABLE PROVISIONS

 

12.1    Amendment and Termination of the Plan.    The Board may, from time to
time, alter, amend, suspend or terminate the Plan as it shall deem advisable,
subject to any requirement for stockholder approval imposed by applicable law,
including the rules and regulations of the principal U.S. national securities
exchange on which the Shares are traded; provided that the Board may not amend
the Plan in any manner that would result in noncompliance with Rule 16b-3 of the
Exchange Act; and further provided that the Board may not, without the approval
of the Company’s stockholders, amend the Plan to (a) materially increase the
number of Shares that may be the subject of Awards under the Plan (except for
adjustments pursuant to Section 12.2), (b) expand the types of awards available
under the Plan, (c) materially expand the class of persons eligible to
participate in the Plan, (d) amend Section 5.3 or Section 6.2(e) to eliminate
the requirements relating to minimum exercise price, minimum grant price and
stockholder approval, (e) increase the maximum permissible term of any Option
specified by Section 5.4 or the maximum permissible term of a Stock Appreciation
Right specified by Section 6.2(d), or (f) increase the Limitations. The Board
may not, without the approval of the Company’s stockholders, cancel an Option or
Stock Appreciation Right in exchange for cash or take any action with respect to
an Option or Stock Appreciation Right that would be treated as a repricing under
the rules and regulations of the principal securities exchange on which the
Shares are traded, including a reduction of the exercise price of an Option or
the grant price of a Stock Appreciation Right or the exchange of an Option or
Stock Appreciation Right for cash or another Award. In addition, no amendments
to, or termination of, the Plan shall impair the rights of a Participant in any
material respect under any Award previously granted without such Participant’s
consent.

 

12.2    Adjustments.    In the event of any merger, reorganization,
consolidation, recapitalization, dividend or distribution (whether in cash,
shares or other property, other than a regular cash dividend), stock split,
reverse stock split, spin-off or similar transaction or other change in
corporate structure affecting the Shares or the value thereof, such adjustments
and other substitutions shall be made to the Plan and to Awards as the Committee
deems equitable or appropriate taking into consideration the accounting and tax
consequences, including such adjustments in the aggregate number, class and kind
of securities that may be delivered under the Plan, the Limitations, the maximum
number of Shares that may be issued pursuant to Incentive Stock Options and, in
the aggregate or to any Participant, in the number, class, kind and option or
exercise price of securities subject to outstanding Awards granted under the
Plan (including, if the Committee deems appropriate, the substitution of similar
options to purchase the shares of, or other awards denominated in the shares of,
another company) as the Committee may determine to be appropriate; provided,
however, that the number of Shares subject to any Award shall always be a whole
number.

 

12.3    Transferability of Awards.    Except as provided below, no Award and no
Shares that have not been issued or as to which any applicable restriction,
performance or deferral period has not lapsed, may be sold, assigned,
transferred, pledged or otherwise encumbered, other than by will or the laws of
descent and distribution, and such Award may be exercised during the life of the
Participant only by the Participant or the Participant’s guardian or legal
representative. To the extent and under such terms and conditions as determined
by the Committee, a Participant may assign or transfer an Award (each transferee
thereof, a “Permitted Assignee”) to (i) the Participant’s spouse, children or
grandchildren (including any adopted and step children or grandchildren),
parents, grandparents or siblings, (ii) to a trust for the benefit of one or
more of the Participant or the persons referred to in clause (i), (iii) to a
partnership, limited liability company or corporation in which the Participant
or the persons referred to in clause (i) are the only partners, members or
shareholders or (iv) for charitable donations; provided

 

A-16

--------------------------------------------------------------------------------


 

that such Permitted Assignee shall be bound by and subject to all of the terms
and conditions of the Plan and the Award Agreement relating to the transferred
Award and shall execute an agreement satisfactory to the Company evidencing such
obligations; and provided further that such Participant shall remain bound by
the terms and conditions of the Plan. The Company shall cooperate with any
Permitted Assignee and the Company’s transfer agent in effectuating any transfer
permitted under this Section.

 

12.4    Termination of Employment or Services.

 

(a)   The Committee shall determine and set forth in each Award Agreement
whether any Awards granted in such Award Agreement will continue to be
exercisable, continue to vest or be earned and the terms of such exercise,
vesting or earning, on and after the date that a Participant ceases to be
employed by or to provide services to the Company or any Subsidiary (including
as a Director), whether by reason of death, disability, voluntary or involuntary
termination of employment or services, or otherwise. The date of termination of
a Participant’s employment or services will be determined by the Committee,
which determination will be final.

 

(b)   The Committee shall be entitled to make such rules, regulations and
determinations as it deems appropriate under the Plan with respect to any
suspension of employment or leave of absence from the Company or a Subsidiary
granted to a Participant. Without limiting the generality of the foregoing, the
Committee shall be entitled to determine (i) whether or not any such suspension
or leave of absence shall be treated as if the Participant ceased to be an
Employee and (ii) the impact, if any, of any such suspension or leave of absence
on Awards under the Plan. In the event a Participant transfers employment from
the Company to a Subsidiary or from a Subsidiary to the Company, such
Participant shall not be deemed to have ceased to be an Employee for purposes of
the Plan.

 

12.5    Beneficiary Designation.    Each Participant under the Plan may, from
time to time, name any beneficiary or beneficiaries (who may be named
contingently or successively) to whom any benefit under the Plan is to be paid
in case of the Participant’s death before the Participant receives any or all of
such benefit. Each designation will revoke all prior designations by the same
Participant, shall be in a form prescribed by the Committee, and will be
effective only when filed by the Participant in writing with the Committee
during the Participant’s lifetime. In the absence of any such designation,
benefits remaining unpaid at the Participant’s death shall be paid to the
Participant’s estate.

 

12.6    Deferral; Dividend Equivalents.    The Committee shall be authorized to
establish procedures pursuant to which the payment of any Award may be deferred
consistent with the requirements of Section 409A of the code. Subject to the
provisions of the Plan and any Award Agreement, the recipient of an Award other
than an Option or Stock Appreciation Right may, if so determined by the
Committee, be entitled to receive, currently or on a deferred basis, amounts
equivalent to cash, stock or other property dividends on Shares (“Dividend
Equivalents”) with respect to the number of Shares covered by the Award, as
determined by the Committee, in its sole discretion. The Committee may provide
that the Dividend Equivalents (if any) shall be deemed to have been reinvested
in additional Shares or otherwise reinvested and may provide that the Dividend
Equivalents are subject to the same vesting or performance conditions as the
underlying Award. Notwithstanding the foregoing, Dividend Equivalents
distributed in connection with an Award that vests based on the achievement of
performance goals shall be subject to restrictions and risk of forfeiture to the
same extent as the Award with respect to which such cash, stock or other
property has been distributed.

 

13.      MISCELLANEOUS

 

13.1    Award Agreements.    Each Award Agreement shall either be (a) in writing
in a form approved by the Committee and executed by the Company by an officer
duly authorized to act on its behalf, or (b) an electronic notice in a form
approved by the Committee and recorded by the Company

 

A-17

--------------------------------------------------------------------------------


 

(or its designee) in an electronic recordkeeping system used for the purpose of
tracking one or more types of Awards as the Committee may provide; in each case
and if required by the Committee, the Award Agreement shall be executed or
otherwise electronically accepted by the recipient of the Award in such form and
manner as the Committee may require. The Committee may authorize any officer of
the Company to execute any or all Award Agreements on behalf of the Company. The
Award Agreement shall set forth the material terms and conditions of the Award
as established by the Committee consistent with the provisions of the Plan.

 

13.2    Tax Withholding.    The Company shall have the right to make all
payments or distributions pursuant to the Plan to a Participant (or a Permitted
Assignee thereof) (any such person, a “Payee”) net of any applicable federal,
state and local taxes required to be paid or withheld as a result of (a) the
grant of any Award, (b) the exercise of an Option or Stock Appreciation Right,
(c) the delivery of Shares or cash, (d) the lapse of any restrictions in
connection with any Award or (e) any other event occurring pursuant to the Plan.
The Company or any Subsidiary shall have the right to withhold from wages or
other amounts otherwise payable to such Payee such withholding taxes as may be
required by law, or to otherwise require the Payee to pay such withholding
taxes. If the Payee shall fail to make such tax payments as are required, the
Company or its Subsidiaries shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to
such Payee or to take such other action as may be necessary to satisfy such
withholding obligations. The Committee shall be authorized to establish
procedures for election by Participants to satisfy such obligation for the
payment of such taxes by tendering previously acquired Shares (either actually
or by attestation, valued at their then Fair Market Value), or by directing the
Company to retain Shares (up to the Participant’s minimum required tax
withholding rate or such other rate that will not cause an adverse accounting
consequence or cost) otherwise deliverable in connection with the Award.

 

13.3    Right of Discharge Reserved; Claims to Awards.    Nothing in the Plan
nor the grant of an Award hereunder shall confer upon any Employee, Director or
Consultant the right to continue in the employment or service of the Company or
any Subsidiary or affect any right that the Company or any Subsidiary may have
to terminate the employment or service of (or to demote or to exclude from
future Awards under the Plan) any such Employee, Director or Consultant at any
time for any reason. Except as specifically provided by the Committee, the
Company shall not be liable for the loss of existing or potential profit from an
Award granted in the event of termination of an employment or other
relationship. No Employee, Director or Consultant shall have any claim to be
granted any Award under the Plan, and there is no obligation for uniformity of
treatment of Employees, Directors or Consultants under the Plan.

 

13.4    Substitute Awards.    Notwithstanding any other provision of the Plan,
the terms of Substitute Awards may vary from the terms set forth in the Plan to
the extent the Committee deems appropriate to conform, in whole or in part, to
the provisions of the awards in substitution for which they are granted.

 

13.5    Conditions on Awards.    In the event that the employment of a
Participant holding any unexercised Option or Stock Appreciation Right, any
unearned Performance Award, any unvested or unearned shares of Restricted Stock,
any unearned or unvested Restricted Stock Units or any unearned or unvested
Other Share-Based Awards shall terminate with the consent of the Committee or by
reason of retirement or disability, the rights of such Participant to any such
Award shall be subject to the conditions that until any such Option or Stock
Appreciation Right is exercised, or any such Performance Award, share of
Restricted Stock, Restricted Stock Units or Other Share-Based Award is vested or
earned, the Participant shall (a) not engage, either directly or indirectly, in
any manner or capacity as advisor, principal, agent, partner, officer, director,
employee, member of any association or otherwise, in any business or activity
which is at the time competitive with any business or activity conducted by the
Company (b) not personally, or in conjunction with others, solicit or recruit
current employees of the Company or its subsidiaries to leave employment;
(c) not in any way disparage the

 

A-18

--------------------------------------------------------------------------------


 

Company, its products and processes or any of its employees or vendors or
customers; (d) protect the confidential information of the Company and its trade
secrets; and (e) be available, unless the Participant shall have died, at
reasonable times for consultations (which shall not require substantial time or
effort) at the request of the Company’s management with respect to phases of the
business with which the Participant was actively connected during the
Participant’s employment, but such consultations shall not (except in the case
of a Participant whose active service was outside of the United States) be
required to be performed at any place or places outside of the United States of
America or during usual vacation periods or periods of illness or other
incapacity. In the event that any of the above conditions is not fulfilled, the
Participant shall forfeit all rights to any unexercised Option or Stock
Appreciation Right, Performance Award, shares of Restricted Stock, Restricted
Stock Units or Other Share-Based Awards held as on the date of the breach of
condition. In addition, any Participant may be required to repay the Company an
Award, if (i) the Participant is terminated by or otherwise leaves employment
with the Company within two years following the vesting date of the Award and
such termination of employment arises out, is due to, or is in any way connected
with any misconduct or violation of Company policy, or (ii) the Participant
becomes employed with a competitor within the two year period following
termination, or for any other reason considered by the Committee in its sole
discretion to be detrimental to the Company or its interests. Any determination
by the Board of Directors of the Company which shall act upon the recommendation
of the Chairman, that the Participant is, or has, engaged in such activity or
breached an obligation to the Company as aforesaid shall be conclusive. In the
event of a material inaccuracy in the Company’s statements of earnings, gains or
other criteria that reduces previously reported net income or increases
previously reported net loss, the Company shall have the right to take
appropriate action to recoup from a Participant any portion of any Award
received by a Participant the payment of which was tied to the achievement of
one or more specific earnings targets (e.g., revenue, expenses, operating
income, net income, etc.), with respect to the period for which such financial
statements are materially inaccurate, regardless of whether such Participant
engaged in any misconduct or was at fault or responsible in any way for causing
the material inaccuracy, if, as a result of such material inaccuracy, such
Participant otherwise would not have received payment in respect of such Award
(or portion thereof). In the event that the Company is entitled to, and seeks,
recoupment under the previous sentence, such Participant shall promptly
reimburse the after-tax portion (after taking into account all available
deductions in respect of such reimbursement) of such Award which the Company is
entitled to recoup hereunder. In the event that such Participant fails to make
prompt reimbursement of any such Award which the Company is entitled to recoup
and as to which the Company seeks recoupment hereunder, the Company shall have
the right to (i) deduct the amount to be reimbursed hereunder from the
compensation or other payments due to the Participant from the Company, or
(ii) take any other appropriate action to recoup such payments. The Company’s
right of recoupment pursuant to the previous sentence shall apply only if the
demand for recoupment is made not later than three (3) years following the
payment of the applicable Award. These rights shall be in addition to, and shall
not limit, any other rights or remedies that the Company may have under law or
in equity, including, without limitation, (i) any right that the Company may
have under any other Company recoupment policy or other agreement or arrangement
with a Participant, or (ii) any right or obligation that the Company may have
regarding the clawback of “incentive-based compensation” under Section 10D of
the Securities Exchange Act of 1934, as amended (as determined by the applicable
rules and regulations promulgated thereunder from time to time by the U.S.
Securities and Exchange Commission).

 

13.6    Stop Transfer Orders.    All certificates for Shares delivered under the
Plan pursuant to any Award shall be subject to such stop-transfer orders and
other restrictions as the Committee may deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange upon which the Shares are then listed, and any applicable
federal or state securities law, and the Committee may cause a legend or legends
to be put on any such certificates to make appropriate reference to such
restrictions.

 

A-19

--------------------------------------------------------------------------------


 

13.7    Nature of Payments.    All Awards made pursuant to the Plan are in
consideration of services performed or to be performed for the Company or any
Subsidiary, division or business unit of the Company. Any income or gain
realized pursuant to Awards under the Plan constitutes a special incentive
payment to the Participant and shall not be taken into account, to the extent
permissible under applicable law, as compensation for purposes of any of the
employee benefit plans of the Company or any Subsidiary except as may be
determined by the Committee or by the Board or board of directors of the
applicable Subsidiary.

 

13.8    Other Plans.    Nothing contained in the Plan shall prevent the Board
from adopting other or additional compensation arrangements, subject to
stockholder approval if such approval is required; and such arrangements may be
either generally applicable or applicable only in specific cases.

 

13.9    Severability.    The provisions of the Plan shall be deemed severable.
If any provision of the Plan shall be held unlawful or otherwise invalid or
unenforceable in whole or in part by a court of competent jurisdiction or by
reason of change in a law or regulation, such provision shall (a) be deemed
limited to the extent that such court of competent jurisdiction deems it lawful,
valid and/or enforceable and as so limited shall remain in full force and
effect, and (b) not affect any other provision of the Plan or part thereof, each
of which shall remain in full force and effect. If the making of any payment or
the provision of any other benefit required under the Plan shall be held
unlawful or otherwise invalid or unenforceable by a court of competent
jurisdiction, such unlawfulness, invalidity or unenforceability shall not
prevent any other payment or benefit from being made or provided under the Plan,
and if the making of any payment in full or the provision of any other benefit
required under the Plan in full would be unlawful or otherwise invalid or
unenforceable, then such unlawfulness, invalidity or unenforceability shall not
prevent such payment or benefit from being made or provided in part, to the
extent that it would not be unlawful, invalid or unenforceable, and the maximum
payment or benefit that would not be unlawful, invalid or unenforceable shall be
made or provided under the Plan.

 

13.10    Construction.    As used in the Plan, the words “include” and
“including,” and variations thereof, shall not be deemed to be terms of
limitation, but rather shall be deemed to be followed by the words “without
limitation.”

 

13.11    Unfunded Status of the Plan.    The Plan is intended to constitute an
“unfunded” plan for incentive compensation. With respect to any payments not yet
made to a Participant by the Company, nothing contained herein shall give any
such Participant any rights that are greater than those of a general creditor of
the Company. In its sole discretion, the Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver the Shares or payments in lieu of or with respect to Awards hereunder;
provided, however, that the existence of such trusts or other arrangements is
consistent with the unfunded status of the Plan.

 

13.12    Governing Law; Jurisdiction.    The Plan and all determinations made
and actions taken thereunder, to the extent not otherwise governed by the Code
or the laws of the United States, shall be governed by the laws of the State of
Delaware, without reference to principles of conflict of laws, and construed
accordingly. Any suit, action or proceeding with respect to the Plan or any
Award Agreement, or any judgment entered by any court of competent jurisdiction
in respect of any thereof, shall be resolved only in the courts of the State of
Delaware or the United States District Court for the District of Delaware and
the appellate courts having jurisdiction of appeals in such courts. In that
context, and without limiting the generality of the foregoing, the Company and
each Participant shall irrevocably and unconditionally (a) submit in any
proceeding relating to the Plan or any Award Agreement, or for the recognition
and enforcement of any judgment in respect thereof (a “Proceeding”), to the
exclusive jurisdiction of the courts of the State of Delaware, the court of the
United States of America for the District of Delaware, and appellate courts
having jurisdiction of appeals from any of the foregoing, and agree that all
claims in respect of any such Proceeding shall be heard and determined in such
Delaware State court or, to the extent permitted by law, in such federal

 

A-20

--------------------------------------------------------------------------------


 

court, (b) consent that any such Proceeding may and shall be brought in such
courts and waives any objection that the Company and each Participant may now or
thereafter have to the venue or jurisdiction of any such Proceeding in any such
court or that such Proceeding was brought in an inconvenient court and agree not
to plead or claim the same, (c) waive all right to trial by jury in any
Proceeding (whether based on contract, tort or otherwise) arising out of or
relating to the Plan or any Award Agreement, (d) agree that service of process
in any such Proceeding may be effected by mailing a copy of such process by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to such party, in the case of a Participant, at the
Participant’s address shown in the books and records of the Company or, in the
case of the Company, at the Company’s principal offices, attention General
Counsel, and (e) agree that nothing in the Plan shall affect the right to effect
service of process in any other manner permitted by the laws of the State of
Delaware.

 

13.13    Effective Date of Plan; Termination of Plan.    The Plan shall be
effective on the date of the approval of the Plan by the holders of the shares
entitled to vote at a duly constituted meeting of the stockholders of the
Company. The Plan shall be null and void and of no effect if the foregoing
condition is not fulfilled and in such event each Award shall, notwithstanding
any of the preceding provisions of the Plan, be null and void and of no effect.
Awards may be granted under the Plan at any time and from time to time on or
prior to the tenth anniversary of the effective date of the Plan, on which date
the Plan will expire except as to Awards then outstanding under the Plan. Such
outstanding Awards shall remain in effect until they have been exercised or
terminated, or have expired.

 

13.14    Foreign Employees and Consultants.    Awards may be granted to
Participants who are foreign nationals or employed or providing services outside
the United States, or both, on such terms and conditions different from those
applicable to Awards to Employees or Consultants providing services in the
United States as may, in the judgment of the Committee, be necessary or
desirable in order to recognize differences in local law or tax policy. The
Committee also may impose conditions on the exercise or vesting of Awards in
order to minimize the Company’s obligation with respect to tax equalization for
Employees or Consultants on assignments outside their home country.

 

13.15    Compliance with Section 409A of the Code.    This Plan is intended to
comply and shall be administered in a manner that is intended to comply with
Section 409A of the Code and shall be construed and interpreted in accordance
with such intent. To the extent that an Award or the payment, settlement or
deferral thereof is subject to Section 409A of the Code, the Award shall be
granted, paid, settled or deferred in a manner that will comply with
Section 409A of the Code, including regulations or other guidance issued with
respect thereto, except as otherwise determined by the Committee. Any provision
of this Plan that would cause the grant of an Award or the payment, settlement
or deferral thereof to fail to satisfy Section 409A of the Code shall be amended
to comply with Section 409A of the Code on a timely basis, which may be made on
a retroactive basis, in accordance with regulations and other guidance issued
under Section 409A of the Code. Each Participant agrees and acknowledges that
neither the Company nor any of its affiliates makes any representations with
respect to the application of Section 409A of the Code to any Award and, by the
acceptance of an Award, the Participant agrees to accept the potential
application of Section 409A of the Code to the Award and the other tax
consequences of the issuance, vesting, ownership, modification, adjustment,
exercise and disposition of the Award. Each Participant agrees to hold harmless
and indemnify the Company from any adverse tax consequences to the Participant
with respect to an Award and from any action or inaction or omission of the
Company pursuant to the Plan or otherwise that may cause an Award to fail to
comply with or become subject to Code Section 409A.

 

13.16    Listing, Registration and Legal Compliance.    Each Award shall be
subject to the requirement that if at any time the Committee shall determine, in
its discretion, that the listing, registration, or qualification of such Award,
or any Shares or other property subject thereto, upon any securities exchange or
under any foreign, federal or state securities or other law or regulation, or
the consent or approval of any governmental body or the taking of any other
action to comply with or

 

A-21

--------------------------------------------------------------------------------


 

otherwise with respect to any such law or regulation, is necessary or desirable
as a condition to or in connection with the granting of such Award or the issue,
delivery or purchase of Shares or other property thereunder, no such Award may
be exercised or paid in Shares or other property unless such listing,
registration, qualification, consent, approval or other action shall have been
effected or obtained, free of any conditions not acceptable to the Committee.
The holder of the Award will supply the Company with such certificates,
representations and information as the Company shall request and shall otherwise
cooperate with the Company in effecting or obtaining such listing, registration,
qualification, consent, approval or other action. In the case of persons subject
to Section 16 of the Exchange Act, the Committee may at any time impose any
limitations upon the exercise, delivery or payment of any Award which, in the
discretion of the Committee, are necessary or desirable in order to comply with
Section 16 and the rules and regulations thereunder. If the Company, as part of
an offering of securities or otherwise, finds it desirable or necessary because
of foreign, federal or state legal or regulatory requirements to suspend the
period during which Options or Stock Appreciation Rights may be exercised, the
Committee may, in its discretion and without the holders’ consent, so suspend
such period on not less than 5 days prior written notice to the holders thereof.

 

13.17    Captions.    The captions in the Plan are for convenience of reference
only, and are not intended to narrow, limit or affect the substance or
interpretation of the provisions contained herein.

 

A-22

--------------------------------------------------------------------------------